t c memo united_states tax_court elizabeth giles petitioner v commissioner of internal revenue respondent docket no filed date dwight m montgomery tracie pham and b paul husband for petitioner michael s hensley for respondent dwight m montgomery montgomery and tracie pham petitioned the court on behalf of petitioner montgomery represented petitioner by himself at her ensuing trial on date on date montgomery withdrew from the case and b paul husband husband entered his appearance on behalf of petitioner husband prepared both of petitioner’s briefs memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine deficiencies of dollar_figure and dollar_figure in her and federal income taxes following petitioner’s concession as to a procedural matter concerning the notice_of_deficiency we are left to decide as to those years whether petitioner’s activity of breeding and showing horses horse activity was an activity_not_engaged_in_for_profit under sec_183 we hold it was unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure i background findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith petitioner resided pincite0 falling water way riverside california falling water way property when her as discussed herein petitioner showed her horses at various competitions the parties use the term showing interchangeably with the term competing and so do we in addition to the stipulations petitioner’s opening brief asks the court to take judicial_notice of documents that were filed in this case and statements made in prior opinions of this court we give those documents and statements proper consideration without regard to judicial_notice as that term is used in fed r evid petition to this court was filed she was almost years of age at the time of her trial petitioner is single and she filed as such on each of her federal_income_tax returns for through she has an individual_retirement_account ira for which she deducted contributions of dollar_figure for each of the years from through the record does not disclose whether she made any other contributions to the ira ii petitioner’s dental practice petitioner is a dentist she graduated from dental school in and she has practiced dentistry ever since she started her own dental practice in and she has continued to date to work in or for that practice in or about petitioner incorporated her dental practice as elizabeth giles d d s inc giles inc she is the sole shareholder of giles inc and she is one of its employees from through she worked days a week as a dentist for giles inc for a total of hours per week and she received wages from giles inc in the following amounts year wages dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number as of the date of her trial she had no imminent plans to stop practicing dentistry since giles inc has operated out of a building in rialto california petitioner personally owns that building and the land thereunder both of which she purchased in at a total cost of dollar_figure and which she has leased to giles inc since during each of the years and giles inc paid petitioner rent of dollar_figure as to this lease giles inc paid petitioner rent of dollar_figure in for through petitioner reported on her federal_income_tax returns that she had realized net_income from this lease of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively for petitioner reported on her federal_income_tax return that she had realized from the lease a dollar_figure net_loss stemming primarily from her payment of dollar_figure in expenses for repairs giles inc pays a bookkeeping service to maintain its books_and_records in accordance with applicable laws and regulations the bookkeeping service has established for giles inc a complete and accurate bookkeeping system that the bookkeeping service uses to prepare financial statements for giles inc and to prepare giles inc ’s federal and state tax returns the record does not contain any of giles inc ’s financial statements or indicate a fair_market_value for giles inc or a fair_market_value for petitioner’s interest in giles inc iii falling water way property petitioner purchased the falling water way property in the falling water way property is approximately acres in size and includes the house in which petitioner lives a barn an arena added by petitioner in date at a cost of dollar_figure in which to train horses four stalls in which to keep horses and some pens petitioner believed during the relevant years that the design of the falling water way property allowed her to keep a maximum of six horses on the property as of the time of petitioner’s trial the fair_market_value of the falling water way property was not more than dollar_figure petitioner has paid mortgage interest and property taxes as to the falling water way property in each year that she has owned it she deducted the full amount of these items on her schedules a itemized_deductions iv petitioner’s horse activity petitioner enjoys horses and has been involved with them throughout her entire life in she joined the arabian horse association the california arabian horse association the united_states dressage federation and the los angeles dressage federation collectively associations she also in that year hired a trainer the record does not establish whether petitioner has ever been an active_participant in any of the associations or the purpose of this trainer in petitioner purchased a horse named feyras raehele for dollar_figure feyras raehele was the first horse that petitioner ever owned and petitioner showed and bred this horse during petitioner also for began attaching to her federal_income_tax return a schedule c profit or loss from business on which she deducted expenses related to feyras raehele see the appendix for a list of the specific expenses that petitioner claimed as deductions for and for each year thereafter until other than the names of these expenses which for the most part are the names given the expenses by petitioner on her federal_income_tax returns the record contains little to no information on the specifics of the expenses she reported on the schedule c that she had a business named falling water arabians that its principal business was equine investment and that its address was that of the falling water way property she also reported on the schedule c that this business had realized dollar_figure of gross_income during that year and that she was entitled to deduct with respect thereto dollar_figure of expenses including dollar_figure of depreciation on dollar_figure of assets inclusive of feyras raehele a dollar_figure portable shelter dollar_figure of improvements and a dollar_figure saddle and tack in through petitioner acquired seven more horses two by purchasing them and five through breeding as discussed infra she reported on her schedules c for those years that the name of her horse business was falling water arabians and she reported on her through schedules c that the address of this business was that of the falling water way property on her through schedules c she reported that the principal business of falling water arabians was horses on her through schedules c she reported that the principal business of falling water arabians was both breeding and competing horses during the subject years petitioner did much of the feeding cleaning grooming and training of her horses which in those years numbered four and three respectively and she did all of the horses’ worming and vaccinations she spent hours per week with the horses consisting primarily of time spent on the days of the week that she did not work for giles inc but also including time spent on each of the other days of the the through schedules c left blank the lines for the address of falling water arabians the record does not reveal the frequency or number of times that petitioner wormed or vaccinated any of her horses or the amount of time that she devoted to those services week she has never decreased the hours per week that she has worked as a dentist to devote more time to the horse activity and she has never increased the hours per week that she has devoted to the horse activity she acknowledges that the raising of horses is a physical activity that will be more difficult for her to perform as she gets older petitioner did not maintain a separate bank account for the horse activity and she has never had business cards for the horse activity nor did she keep many records for the horse activity the records which she kept for the horse activity consisted primarily of minimal pedigree registration health breeding and competition documents relating to some but not all of the eight horses which were part of that activity v petitioner’s horses a overview petitioner has throughout her life owned a total of eight horses the eight horses referenced above one of which was stillborn and another one of which died months after birth the names of the seven horses which survived birth are feyras raehele kart blanche silent reign borissa vt kartel bogaz and censuous following her sales of silent reign and bogaz in the record does not reveal how much of the hours per week for was attributable to time that petitioner spent with a horse named silent reign as noted below petitioner sold silent reign on date but continued to keep it at the falling water way property and respectively petitioner as of the time of her trial owned four horses all of which are arabian mares as to the seven horses which survived birth petitioner keeps and kept feyras raehele silent reign and borissa at the falling water way property the record does not indicate where petitioner keeps or kept the other four horses petitioner does not intend to sell any of the four horses that she owns and she has only occasionally shown three of her eight horses ie feyras raehele in and kart blanche and bogaz in multiple years thereafter she has bred only two of her eight horses ie feyras raehele in and borissa in and and she intends in the future to breed only one of her horses ie borissa she received consideration only for the sale of bogaz as noted below she sold silent reign to her daughter for no reported consideration b feyras raehele feyras raehele is a purebred arabian mare that was foaled on date and that is or was registered with the arabian horse registry of america inc as purebred arabian horse no its parents are prince tazzraf and feyra diba both of which at the time of feyras raehele’s registration were registered with the arabian horse registry of america inc and had lineage that included many other horses that were then so registered petitioner purchased feyras raehele in date for dollar_figure and she showed it during that year in at least one competition she also during bred feyras raehele because the opportunity arose for her to pay dollar_figure to breed it and any other mare an unlimited number of times with a stallion named gokart that had previously commanded a breeding fee of dollar_figure petitioner considered this opportunity to be a good chance for her to breed feyras raehele with a respectable stallion at a significantly reduced fee she paid the dollar_figure breeding fee in and she deducted this payment as an expense for petitioner’s breeding of feyras raehele with gokart produced kart blanche this was the only time that petitioner has bred feyras raehele and it was the only time that petitioner has bred a horse other than borissa petitioner continues to own feyras raehele and she keeps it at the falling water way property as of the time of petitioner’s trial the fair_market_value of feyras raehele was not more than dollar_figure the record does not indicate the amount of income if any that petitioner has realized from her ownership of feyras raehele the record does not contain information on any show in which feyras raehele has competed or whether feyras raehele has competed in more than one show c kart blanche kart blanche is a purebred arabian mare that was foaled on date from the just-mentioned breeding of feyras raehele kart blanche is or was registered with the arabian horse registry of america inc as purebred arabian horse no its parents are gokart and feyras raehele both of which at the time of kart blanche’s registration were registered with the arabian horse registry of america inc and had lineage that included some other horses that were then so registered petitioner has never bred kart blanche petitioner showed kart blanche from to pincite competitions and kart blanche won of those competitions petitioner continues to own kart blanche and its fair_market_value as of the time of her trial was not more than dollar_figure the record does not indicate the amount of income if any that petitioner has realized from her ownership of kart blanche d silent reign petitioner purchased silent reign in for dollar_figure silent reign has never been bred shown or otherwise used for profit in the horse activity petitioner reported on her federal_income_tax return that on date she sold silent reign to her daughter for no consideration she reported on that return that she had claimed dollar_figure of depreciation on silent reign that her adjusted_basis in silent reign was dollar_figure dollar_figure purchase_price less dollar_figure of claimed deprecation and that she was entitled to recognize a dollar_figure ordinary_loss on this sale the parties do not dispute that petitioner is entitled to deduct this reported loss as reported petitioner continues to keep silent reign at the falling water way property petitioner’s through federal_income_tax returns do not specifically report her receipt of any compensation_for this service e borissa borissa is a purebred arabian polish mare that was foaled on date and that is or was registered with the arabian horse registry of america inc as purebred arabian horse no its parents are borexpo and psyche neither of which at the time of borissa’s registration was registered with the arabian horse registry of america inc and the lineage of which included no other horse that was then so registered petitioner leased borissa in for dollar_figure in order to avail herself of her continued right to breed mares in exchange for the dollar_figure breeding fee mentioned above and she purchased borissa in for dollar_figure petitioner has bred borissa a total of four times she first bred borissa in while she was the record does not elaborate on this lease or otherwise allow us to discern its terms leasing it this first breeding produced vt kartel she bred borissa a second time in this breeding which apparently also was connected with petitioner’s payment of the dollar_figure breeding fee produced bogaz on may dollar_figure she bred borissa a third time between july and date in the sense that she paid a dollar_figure breeding fee to the bishop lane farm to board care for and breed including possibly by artificial insemination borissa with a named stalliondollar_figure this breeding produced the referenced horse that was stillborn in she then bred borissa a fourth and final time in this final breeding produced censuous in petitioner continues to own borissa and she keeps it at the falling water way property as of the time of petitioner’s trial borissa’s fair_market_value was not more than dollar_figure borissa is the only horse that petitioner has bred since although the contract underlying the dollar_figure breeding fee refers only to gokart and the stallion that helped produce bogaz was not gokart petitioner deducted no other breeding fees from until although the record does not indicate the period of gestation for a horse such as borissa we recognize that the length of this pregnancy was weeks at the most given that the parties have stipulated that bogaz was the product of a breeding of borissa and that the record establishes that bogaz was foaled on date we find the relevant dates of this pregnancy accordingly petitioner also paid as to this breeding a dollar_figure fee for the transportation of semen she deducted the total breeding fee of dollar_figure dollar_figure dollar_figure for and it is the only one of her horses that she will breed in the future f vt kartel vt kartel was a purebred arabian stallion that was foaled in from the first breeding of borissa vt kartel experienced medical complications contemporaneously with its birth and it died in months after its birth vt kartel was or is registered with the arabian horse registry of america inc as purebred arabian horse no its parents were gokart and borissa both of which at the time of vt kartel’s registration were registered with the arabian horse registry of america inc but the lineage of which included no other horse that was then so registered g bogaz bogaz is a purebred arabian stallion that was foaled on date from the second breeding of borissa bogaz is or was registered with the arabian horse registry of america inc as purebred arabian horse no its parents are pegaz and borissa both of which at the time of bogaz’s registration were registered with the arabian horse registry of america inc but the lineage of which included no other horse that was then so registered petitioner had bogaz gelded she showed bogaz from and pincite competitions bogaz won one of those competitions but did not earn significant amounts of money as a show horsedollar_figure petitioner sold bogaz in for dollar_figure h censuous censuous was foaled in from the fourth breeding of borissa vi the showing of petitioner’s horses petitioner showed feyras raehele in at least once but she did not show feyras raehele during any other year from through she showed kart blanche and bogaz at a total of competitions each of which was held by the international arabian horse association the specific numbers of times that petitioner has shown kart blanche and bogaz through are as follows year kart blanche bogaz total total the record does not indicate the amount of income if any that petitioner has realized from showing bogaz nor does the record indicate the specific amount of expenses that petitioner incurred during and as a result of her ownership of bogaz or whether those expenses were greater than or less than dollar_figure the record does not indicate the amount of income if any that petitioner earned from any of these competitions vii relevant financial data the attached appendix lists the gross_income specific operating_expenses depreciation total expenses and net_income loss that petitioner reported for the horse activity on her through schedules c with the exception of dollar_figure that petitioner received in from the sale of bogaz we know nothing about the specific source of the other items of reported gross_income while some of those other items of income may have been prize money earned at shows petitioner reported some of the amounts of these other items net of cost_of_goods_sold which indicates to us that not all of those amounts were prize money from the shows from to petitioner reported on her federal_income_tax returns the following amounts of total income exclusive of income loss from the horse activity income loss from the horse activity total income and taxable_income total income income exclusive of income loss or loss from the from the total taxable_year horse activity horse activity income income dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number petitioner projected at trial that the horse activity also would lose money for viii gavilan hills property gavilan hills is an area in california near riverside lake elsinore and corona california in or about date petitioner purchased dollar_figure acres of vacant unimproved land in gavilan hills gavilan hills property at a cost of dollar_figure the gavilan hills property is approximately miles from the falling water way property petitioner has never developed the gavilan hills property and she has never kept any of her horses there during the relevant years she rode one or more of her horses on the gavilan hills property as a change_of pace from riding it or them round and round in the arena on the falling water way property petitioner purchased the gavilan hills property aspiring to sell the falling water way property to build a house on the gavilan hills property to move her residence to the gavilan hills property and to design the gavilan hills property so that she could continue operating the horse activity on the gavilan hills property and possibly expand that activity to include the boarding of horses at or around the time that she bought the gavilan hills property she abandoned this aspiration when she realized that she could not sell the falling water way property at the price that she believed was necessary to fulfill her aspiration petitioner now intends to sell the gavilan hills property undeveloped petitioner has paid property taxes for the gavilan hills property during each year that she has owned it she has not claimed any of those taxes on the schedules c that she filed for the horse activity opinion this is yet another case of a high-salaried taxpayer claiming that she may reduce the income taxes payable on her salary by deducting losses_incurred in a pastime that is allegedly engaged in for profit we must decide whether petitioner’s horse activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 during and if it was petitioner may not deduct for those years the amounts of losses greater than her income from that activity although petitioner argues in brief that respondent bears the burden_of_proof pursuant to sec_7491 petitioner’s counsel on behalf of petitioner conceded at trial that petitioner bears the burden_of_proof petitioner also made a similar concession in her reply brief when she opted not to object to a proposed finding in respondent’s opening brief that petitioner bears the burden_of_proof on the basis of her counsel’s concession see rule e in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party see also 118_tc_106 n the failure to object to a proposed finding of fact may be treated as a concession of that proposed finding affd 353_f3d_1181 10th cir morgan v commissioner tcmemo_2000_231 same affd 23_fedappx_813 9th cir we hold on the basis of these concessions that petitioner bears the burden of proofdollar_figure sec_183 which applies to activities engaged in by individuals or s_corporations generally limits the deductions for an activity_not_engaged_in_for_profit to the amount of gross_income received from the activity sec_183 and b sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are even if the applicability of sec_7491 had been at issue we would have concluded that it did not apply petitioner has not in this proceeding presented credible_evidence on the substantive issue at hand see 116_tc_438 see also blodgett v commissioner f 3d 8th cir date affg tcmemo_2003_212 nor has she proven that she complied with the requirements of sec_7491 and b to substantiate items to maintain required records and to cooperate fully with respondent’s reasonable requests see 121_tc_273 allowable for the taxable_year under sec_162 or under paragraph or of sec_212 pursuant to the jurisprudence of the court_of_appeals for the ninth circuit the court to which an appeal of this case most likely lies an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to profit 4_f3d_709 9th cir affg tcmemo_1991_212 in this context the term profit denotes economic profit independent of tax savings id 91_tc_686 affd 893_f2d_656 4th cir petitioner as noted above bears the burden of proving that she entered into and during each year in issue remained in the horse activity with a predominant primary or principal sec_162 deals with trade_or_business_expenses which are ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business sec_212 and deals with expenses_for_the_production_or_collection_of_income or management_conservation_or_maintenance_of_property_held_for_the_production_of_income deductions are generally allowable under sec_162 for the expenses of carrying on an activity which constitutes a trade_or_business of the taxpayer see sec_162 sec_1_183-2 income_tax regs to be engaged in such a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be income or profit 480_us_23 see also warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir objective of earning a profitdollar_figure rule a 290_us_111 wolf v commissioner supra pincite 85_tc_557 whether the requisite profit objective exists must be resolved on the basis of all surrounding facts and circumstances 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs a taxpayer’s objective of profit need not be reasonable but it must be bona_fide golanty v commissioner supra pincite while the analysis of a taxpayer’s objective in engaging in an activity focuses on the taxpayer’s subjective intent the finder of fact need not rely solely upon the taxpayer’s statement of intent but may resort to objective facts to decide the true intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs see also wolf v commissioner supra pincite sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to consider in ascertaining a taxpayer’s objective in engaging in an activity these factors are the manner in which the taxpayer carries on the sec_183 provides a statutory reversal of the burden_of_proof if a taxpayer meets specified criteria petitioner does not meet those criteria activity the expertise of the taxpayer or his advisers the time and effort spent by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and elements of personal pleasure or recreation none of these factors is controlling in and of itself and a decision as to a taxpayer’s intent is not governed by a numerical preponderance of the factors golanty v commissioner supra pincite 72_tc_28 sec_1_183-2 income_tax regs petitioner relies primarily on her testimony to establish both her proposed findings of disputed facts and her objective as to the horse activity we give petitioner’s uncorroborated testimony limited weight for that purpose see 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 266_f2d_698 9th cir affg in part and remanding tcmemo_1957_129 87_tc_74 our perception of petitioner while viewing her testifying at trial coupled with our review of the record leads us to discount her uncorroborated testimony for the most part she testified generally vaguely and or in reply to leading questions asked by her counsel during direct examination portions of her testimony also were inconsistent with other portions with stipulated facts and or with documentary_evidence we illustrate the inconsistencies in petitioner’s testimony through seven examples first she testified that she purchased her first horse feyras raehele in we find and she has stipulated that she purchased her first horse feyras raehele in second she testified that she purchased feyras raehele while she was going to dental school per her own admission she completed dental school in years before the actual year in which she purchased feyras raehele and years before the year that she testified was the year in which she purchased feyras raehele third she testified that she contributed silent reign to her daughter under an agreement whereby her daughter would breed silent reign and she and petitioner would split the profits she reported on her federal_income_tax return that she sold silent reign to her daughter during and that she was entitled to recognize a dollar_figure ordinary_loss on this sale fourth she testified that she sold bogaz in and that she purchased the gavilan hills property in for dollar_figure the record establishes that she sold bogaz in and that she purchased the gavilan hills property in for dollar_figure fifth she testified that during the subject years she did all of the training of her horses on her federal_income_tax returns for those respective years she reported that she had paid dollar_figure and dollar_figure of training expenses during those years sixth she testified in one setting that she currently owns three horses she then testified in another setting that she currently owns four horses she also first testified that she keeps breeding papers on most of her horses but then in reply to a question asked three questions later testified that she keeps breeding papers on all of her horses seventh she repeatedly referred to incorrect dates and she specifically acknowledged during her testimony that her memory is poor we now turn to the nine enumerated factors and discuss them seriatim manner in which the activity is conducted the fact that a taxpayer carries on an activity in a businesslike manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs subfactors to consider in deciding whether a taxpayer has conducted an activity in a businesslike manner include whether the taxpayer maintained complete and accurate books_and_records for the activity whether the taxpayer conducted the activity in a manner substantially_similar to those of other comparable activities that were profitable and whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability 72_tc_659 sec_1_183-2 income_tax regs petitioner argues that this factor favors her she asserts that she kept accurate books_and_records for the horse activity and that she changed her business behavior to reflect the marketplace she claims that her books_and_records were accurate in that respondent has not challenged the substantiation of the expenses reported on her schedules c for the subject years she claims that she acted in a businesslike manner by leasing borissa before buying it and buying borissa only after concluding that its foal vt kartel was of excellent quality breeding only her best mare on account of space limitations not breeding any of her horses from through because she believed that the market included too many bad arabian horses but showing her horses during that period to increase their value resuming her breeding activity in when she believed that arabian horses were again in demand and using written business plans for the horse activity we evaluate this factor by analyzing the three subfactors mentioned above a maintaining complete and accurate books_and_records the failure to keep financial records such as journals ledgers income and expenses reports income statements and projections indicates a lack of businesslike operations surridge v commissioner tcmemo_1998_304 the failure to maintain a separate bank account or to prepare a budget also indicates a lack of businesslike operations id petitioner did not maintain a separate bank account for the horse activity and we do not find on the basis of credible_evidence that she kept a separate set of books_and_records for the activity we also do not find on the basis of credible_evidence that petitioner as to the horse activity prepared financial statements profit and loss projections budgets break-even analyses or marketing surveys each of which may aid a taxpayer in cutting expenses increasing profits and evaluating the overall performance of an activity golanty v commissioner t c pincite or that she prepared a business plan for the horse activity as it would pertain to the subject years while petitioner did retain some records on the horse activity we do not find on the basis of credible_evidence that she ever used those records or the data reflected therein to evaluate or improve that activity’s financial performance see 809_f2d_355 7th cir affg tcmemo_1985_523 connolly v commissioner tcmemo_1994_218 affd without published opinion sub nom redd v commissioner 58_f3d_635 5th cir petitioner points the court to a one-page fill-in-the-blanks form with seven headings including one for the name of the business and another one for the year that she alleges is a legitimate and sufficient business plan for the horse activity we disagree with this assertion this form on its face refers specifically to and we are unable to find that petitioner ever used this form to guide her in the horse activity as to any year not even as to the claim of usefulness of the form as a business plan also suffers from the fact that neither it nor petitioner’s testimony specifies when it was prepared petitioner never filled in a line on the form that references the manner in which revenue in the activity may increase although the activity in it sec_3 years of existence from through had generated minimal revenues and had experienced losses totaling almost dollar_figure and petitioner failed to conduct the horse activity consistently with lines on the form that were filled in as to the latter the form states that petitioner will sell the falling water way property start showing silent reign build on the gavilan hills property and breed show sell petitioner has never done any of the first three enumerated items nor as to the fourth enumerated item has she consistently bred shown and or sold her horses from to date while petitioner did show two of her horses occasionally from to she did not show any of her horses in the purported year of the plan moreover while petitioner did breed one of her horses in she declined to breed any of them again until she also did not sell a horse for consideration until petitioner also relies erroneously on her assertion that respondent did not challenge her substantiation of the expenses reported on the subject returns respondent in the notice_of_deficiency did reflect such a challenge as to the amounts of those expenses that equaled the amounts of the reported lossesdollar_figure the notice_of_deficiency states specifically as to those expenses that it has not been established that the claimed expenses were incurred or if incurred paid_by you during the taxable_year for ordinary and necessary business purposes or that any claimed amount qualifies as an allowable deduction under the provisions of the internal_revenue_code moreover even if respondent had declined to make this challenge it would not have meant as petitioner would have it that she kept and used books_and_records for the horse activity in a businesslike fashion see golanty v commissioner supra pincite burger v commissioner tcmemo_1985_523 accord mckeever v commissioner tcmemo_2000_288 taxpayers’ ability to substantiate claimed expenses does not in other words respondent for each of the subject years allowed petitioner to deduct her claimed expenses up to the amount of the gross_income from the activity that she reported for that year necessarily mean that they kept or used books_and_records in a businesslike fashion steele v commissioner tcmemo_1983_63 checks were not businesslike records although they sufficed to substantiate claimed expenses although a taxpayer such as petitioner need not maintain a sophisticated cost accounting system for any or all of her purported business activities she is expected to keep records that enable her to make informed business decisions as to the activity see burger v commissioner f 2d pincite and otherwise allow her to cut expenses increase profits or evaluate the activity’s overall performance see sullivan v commissioner tcmemo_1998_367 affd without published opinion 202_f3d_264 5th cir abbene v commissioner tcmemo_1998_330 steele v commissioner supra petitioner presented no credible_evidence that she used any record to implement cost-saving measures or to improve profitability b conducting the activity similarly to comparable businesses which are profitable the fact that a taxpayer operates an activity similarly to a comparable business which is profitable indicates that the taxpayer had a profit objective as to the activity petitioner did not conduct the horse activity similarly to the manner in which she understood that comparable businesses conducted their horse breeding activities as to other breeders petitioner testified that most of them just breed away petitioner not only did not just breed away she rarely bred her horses at all the record indicates and we find as a fact that petitioner has bred only two of her seven horses that survived birth the first in and the second only four times in approximately years although petitioner attempted to rationalize the minimal breeding of her horses by testifying that she endeavored to breed her horses only with national champions in order to improve the value of the foals she contradicted that testimony shortly after giving it by testifying that she aimed to breed her horses either with national champions or with simply good horses we do not find that all or in fact any of the horses which petitioner used to breed her mares were national champions we also are unpersuaded by petitioner’s assertion that her minimal breeding was due to her belief that the design of the falling water way property allowed her to breed only one of her horses at a time although the falling water way property has only four stalls in which to keep horses petitioner acknowledges in her reply brief that horses can also be kept in the pens we also note that even if the falling water way property did limit petitioner’s keeping of horses on the property to a maximum of six an assumption that the record does not allow us to find as a fact she has never owned six horses at one time and she has never kept more than three horses on the falling water way property moreover of the horses that petitioner maintained during the subject years one bogaz was a gelding that she maintained for years before selling it and another silent reign was a horse that she kept at the falling water way property for more than years after selling it c changing methods to improve profitability a change_of operating methods adoption of new techniques or abandonment of unprofitable methods may also indicate a profit objective sec_1_183-2 income_tax regs petitioner alleges that she changed her method of operation for the better when she stopped breeding horses from through on account of a depressed market and started breeding them again in when she sensed that the market had improved we find no credible_evidence to support petitioner’s claim that the market for arabian horses was depressed from through or that it changed favorably for her in in addition while petitioner testified that she was making her horses well known from through by showing them she sold for consideration only one of her horses after that period and that was not until years after the period ended petitioner also alleges that she attempted to improve the horse activity’s profitability by causing a reduction in the operating_expenses of the horse activity for the 4-year period from through when compared to the 4-year period from through we are unpersuaded by this allegation while the horse activity’s operating_expenses did in fact decrease during the second 4-year period this decrease was not due to any special effort made by petitioner it was due primarily to a decrease during the latter 4-year period of the horse activity’s boarding training expenses from to petitioner began showing kart blanche and bogaz more frequently than in prior years given that these two horses were relatively young as of date and that they had received minimal training beforehand the need for them to train for the shows and hence the training expenses were naturally greater during the earlier 4-year perioddollar_figure as the horses were trained their training expenses obviously declined such a decline occurred naturally and did not result from any special effort by petitioner to change operating methods adopt new techniques or abandon unprofitable methodsdollar_figure we note that petitioner deducted training expenses for then deducted boarding and training expenses for through and then deducted training expenses for through we understand the deduction of boarding training to include the cost of boarding the horse at the training facility as part of its training in the same vein we also reject petitioner’s assertion that she personally learned to train horses from through and thus was able to reduce expenses by training her horses after petitioner’s through federal_income_tax returns claim deductions for training in the total amount of dollar_figure petitioner also claims that she undertook to decrease the horse activity’s operating_expenses by learning in and to perform some basic veterinary services even assuming that petitioner learned to perform these services as claimed an assumption that is not supported by the credible_evidence in the record such efforts did not effectively decrease the horse activity’s veterinary expenses petitioner’s tax returns from through show that the horse activity’s veterinary expenses have remained fairly constant throughout all of the years of the horse activity’s operationdollar_figure d conclusion we conclude on the basis of our analysis of the just- discussed three subfactors that petitioner did not carry on the horse activity in a businesslike manner this factor favors respondent petitioner’s expertise a taxpayer’s expertise research and study of the accepted business economic and scientific practices of an activity as well as his or her consultation with experts may be indicative of a profit objective sec_1_183-2 income_tax regs nor are we persuaded that petitioner acted in a businesslike fashion by first leasing borissa and buying it only after ascertaining that its foal was of excellent quality we know little about this lease moreover given that vt kartel experienced medical complications beginning with its birth and died months later the facts at hand would appear to disprove petitioner’s claim that vt kartel was an excellent foal petitioner asserts that she is a lifelong experienced businesswoman who before starting the horse activity read books viewed videos and consulted with experts consisting of her sister her petitioner’s daughter a professional horse trainer and an individual who bred and judged horses in europe petitioner also asserts that she joined relevant trade associations in and that she was knowledgeable of some veterinarian services and the training and showing of horses petitioner concludes that this factor weighs in her favor we disagree the mere fact that petitioner may have aspired to breed horses does not necessarily mean that she entered into the horse activity with the requisite profit objective the credible_evidence in the record does not establish that petitioner read or viewed the referenced materials or consulted with her so-called experts before entering into the horse activity in while petitioner testified generally that she did she discredited that testimony by also testifying that these happenings were not until years after she bought her first horse she also did not specify or otherwise elaborate on the referenced books or videos other than to say that they were breeding and training books and veterinarian manuals or the advice that she purportedly received from the trainer the breeder judge or her sister and daughter eg was it general advice regarding showing and promoting horses did it include specific business advice on how to start and operate a horse breeding business profitably did she follow the advice nor is there credible_evidence in the record that any of these purported experts were actually experts on anything related to the conduct of the business of breeding and showing horses or even on the conduct of a business in general while petitioner did testify generally that her daughter is a certified_public_accountant we know nothing else about her daughter’s practice of public accounting eg what is her specialty or more specifically whether she is an expert on the subject of horse breeding and showing we also note as to this daughter that each of petitioner’s through tax returns appears to have been prepared by someone else of course petitioner has over the years acquired some sort of hands-on experience on the subject of horse breeding from the point of view of a horse breeder the record however does not reflect that she has ever acquired any knowledge of the business or economic aspects of horse breeding so as to be prepared for the economic realities of a horse breeding and showing business we find nothing credible to suggest that she prepared for the economic aspects of the activity by study or consultation with experts nor has she shown that before starting the activity she had any idea of what her ultimate costs might be how she might achieve any degree of cost efficiency the amount of revenue she could expect or what risks might impair the production of these revenues she also has not established that she undertook a basic investigation of the factors that affected the profitability of a horse breeding and showing activity see vallette v commissioner tcmemo_1996_285 underwood v commissioner tcmemo_1989_625 see also mckeever v commissioner tcmemo_2000_288 taxpayer’s background as a lifelong horsewoman did not provide sufficient expertise as to the economic aspects of a horse pursuit to indicate a profit objective as in daley v commissioner tcmemo_1996_259 petitioner apparently started her horse activity with little concept of the expenses involved or of the steps required to achieve cost efficiency and an eventual profit and has continued to operate the activity in the same manner see also rinehart v commissioner tcmemo_1998_205 while a taxpayer need not prepare for an activity by making a formal market study he or she should at least undertake a basic investigation of the factors that would affect profit underwood v commissioner supra burger v commissioner tcmemo_1985_523 this factor favors respondent time and effort spent conducting the activity the fact that a taxpayer devotes much of his or her personal time and effort to an activity may indicate a profit objective especially where the activity does not involve substantial personal or recreational aspects mckeever v commissioner supra daley v commissioner supra a taxpayer’s withdrawal from another occupation to devote his or her time and effort to an activity also may indicate a profit objective burleson v commissioner tcmemo_1983_570 sec_1_183-2 income_tax regs petitioner asserts that she performs almost all of the work in the horse activity and that she spend sec_30 hours a week working in this activitydollar_figure petitioner concludes that this factor clearly weighs heavily in her favor we disagree first petitioner presented no documentary_evidence to support her claim that she spent hours per week working on the horse activity and we find that the referenced hours includes all of the time that petitioner spent with her horses including time that was personal or recreational to her we thus discount her testimony that percent of the time that she spent with her horses was for business we also note that this testimony is somewhat incredible on its face petitioner was deeply involved with horses before starting the horse activity in and she bought her first horse because she missed the pleasure of being with horses it is quite a stretch for her now to ask us to believe that her only involvement with horses since has been although petitioner testified generally that she budgeted at least hours a week to spend with her horses she argues in her brief that she spent a flat hours on a business basis such is especially so given the fact that she repeatedly referred to her horses throughout her testimony as her babies even in the case when she was referring to one of her horses that was relatively olddollar_figure second petitioner has never decreased the hours per week that she works in her dental practice to devote more time to the horse activity and she has never increased the hours per week that she spends with her horsesdollar_figure the dental practice is an established business and petitioner claims that the horse activity is a business in its startup phase by her own admission however she works fewer hours per week in her self-described startup business than she does in her established business given her claim and our finding that she spends time in the horse activity on each day of the week it also appears that she spends on each of the days that she is not working as a dentist less time in the horse activity than the average hours per day that she works as a dentistdollar_figure we recognize that feyras raehele kart blanche and borissa were and years old respectively in the year of petitioner’s trial although petitioner did take some time off from her dental practice we find no credible_evidence in the record from which to conclude that any of this time that she spent in the horse activity was an increase to her regular hours per week in other words if petitioner had devoted hours a day to the horse activity on each of the days every week that she did not work as a dentist she would have spent on those days continued hours a week is a considerable amount of time to spend on an activity especially for an individual such as petitioner who works professionally hours a week and who performs most of the tasks of the horse activity which may be viewed as mundane and not recreational eg feeding washing and worming the horses such time and apparently mundane tasks however are just as much a part of a horse breeding and showing hobby as they are of a horse breeding and showing business this factor favors respondent expectation that assets will appreciate in value a taxpayer’s expectation that assets such as land and other tangible_property used in an activity may appreciate in value to create an overall profit may indicate that the taxpayer has a profit objective as to that activity sec_1_183-2 income_tax regs an overall profit is present if net_earnings and appreciation are enough to recoup losses sustained in prior years 45_tc_261 affd 379_f2d_252 2d cir petitioner argues that this factor profoundly supports her position according to petitioner the appreciation in the value of the horses land and other_property used in the horse continued of the hours that she devoted to the horse activity this leaves only a total of hours to be attributed to the other days of the week activity exceeds the sum of the taxable losses_incurred in the activity we disagree with the possible exception of evidence establishing that bogaz was bred by petitioner and then sold by her years later for dollar_figure petitioner has presented no credible_evidence that any of the assets used in the horse activity or for that matter any property that she owns has appreciated in valuedollar_figure nor does the record contain any credible_evidence as to the specific fair_market_value of any of her assets but for bogaz while petitioner asks the court to find that the fair market values of borissa feyras raehele kart blanche and the falling water way property are the amounts which the parties stipulated that the fair market values of those assets were not more than we decline to do sodollar_figure the fact that the value of an asset is not more than a stipulated amount does not mean that it is equal to that amount or for that matter that it is even close to that amount petitioner focuses especially on the gavilan hills property and states that this property supports her claim of a profit in fact petitioner’s reporting that she received no consideration on her sale of silent reign would indicate that silent reign had lost all of its dollar_figure value during the time that she owned it we also decline petitioner’s invitation to consider the values reported on her depreciation schedules as the fair market values of those depreciable assets at any time and decline to presume that the fair_market_value of vt kartel had it not died would have as of the time of her trial been greater than her proffered dollar_figure fair_market_value of kart blanche objective we disagree petitioner purchased the gavilan hills property aspiring to sell the falling water way property build and move her residence on and to the gavilan hills property and design the gavilan hills property so that she could continue her horse activity and possibly expand that activity to include the boarding of horses she conceded through her testimony however that she abandoned this aspiration incident to her purchase of the gavilan hills property as to the fact that she sometimes rode her horses on the gavilan hills property we do not believe that this action which we view to be more pleasure than business serves to characterize that property as a business asset nor do we believe that the gavilan hills property is properly construed as an asset of the horse activity merely because petitioner envisioned that she could someday sell it and invest the proceeds in the development of a new location for the horse activity or the start of a new horse boarding activity this factor favors respondent taxpayer’s success in similar or dissimilar activities although an activity is unprofitable the fact that a taxpayer has previously converted comparable activities from unprofitable to profitable enterprises may show a profit objective sec_1_183-2 income_tax regs petitioner notes that she successfully established her dental practice and argues that this factor weighs in her favor we disagree although petitioner has been a successful entrepreneur in the dental profession the record does not reveal that her work in that profession had any bearing on her ability to conduct the horse activity profitably see haladay v commissioner tcmemo_1990_45 wholesale sporting goods business is sufficiently dissimilar from farming that even if the taxpayer’s business had been a consistently profitable one a conclusion that the farming activity should have been equally profitable would not be warranted see also dodge v commissioner tcmemo_1998_89 taxpayers who had business expertise failed to show that such expertise was used in their horse activity affd without published opinion 188_f3d_507 6th cir moreover the record does not establish that she conducted her horse activity in a businesslike manner similar to that of her dental practice this factor favors respondent activity’s history of income and or losses the fact that a taxpayer incurs a series of losses beyond an activity’s startup stage may indicate the absence of a profit objective as to that activity unless the losses can be blamed on unforeseen or fortuitous circumstances beyond the taxpayer’s control sec_1_183-2 income_tax regs cf golanty v commissioner t c pincite horse breeding activity may be engaged in for profit despite consistent losses during the startup phase we previously have found that the startup phase for an arabian horse breeding business may be between and years see engdahl v commissioner t c pincite see also phillips v commissioner tcmemo_1997_128 a period of to years for the startup phase of an arabian breeding operation is not unreasonable petitioner argues that this factor weighs in her favor according to petitioner she has suffered numerous setbacks in her horse activity including a depressed market in the arabian horse industry from to lack of space a drop in the value of her home which she planned to sell to raise capital to develop the gavilan hills property stillborn foals and mares not conceiving taking into account these setbacks petitioner states she was still in the startup phase of the horse activity during the subject years petitioner also states that her losses from the horse activity have diminished over the years we disagree with petitioner that this factor weighs in her favor first as noted above we find no credible_evidence in the record to support petitioner’s claim of a depressed market from to a drop in the value of her home or the failure of bred mares to conceive nor do we believe that the financial results of the horse activity are attributable to petitioner’s claim of lack of space or the stillborn foal the horse activity has lost money in every year of its operation except for when it reported a small profit of dollar_figure on account of the sale of bogaz as to its entire existence though the horse activity reported gross_income totaling dollar_figure expenses totaling dollar_figure and net losses totaling dollar_figure the magnitude of the horse activity’s losses in comparison to its gross_income is an indication that petitioner lacked a profit objective as to that activity see burger v commissioner f 2d pincite dodge v commissioner tcmemo_1998_89 such an indication is especially glaring given that none of petitioner’s explanations for her history of losses adequately explains the magnitude and duration of those losses and that the record does not include any credible_evidence to suggest that petitioner ever expected to recoup any of those losses the fact that the horse activity suffered losses year after year and that petitioner took no meaningful action to reverse the tide supports a finding that she was indifferent as to whether the losing trend could be reversed 52_f3d_23 2d cir vacating tcmemo_1993_536 this factor favors respondent amounts of occasional profits the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of petitioner also admitted at trial that she was most likely going to report a net_loss for the assets in use may indicate a profit objective see sec_1_183-2 income_tax regs absent actual profits the opportunity to earn substantial profits in a highly speculative venture may be sufficient to indicate that the activity is engaged in for profit see id see also dawson v commissioner tcmemo_1996_417 taxpayer’s belief that a champion horse could generate a substantial amount of revenue and correspondingly large profits may be probative of a profit objective petitioner speculates that an arabian stallion could earn substantial income through stud breeding fees or syndication thus petitioner concludes the possibility of earning a large ultimate profit in the horse activity justifies her pursuit petitioner notes that she recognized a profit in by selling a home-bred gelding and states that the asset value of her activity also has appreciated over the course of its operation petitioner argues that this factor favors her we disagree first petitioner acknowledges in her brief that the record lacks evidence concerning the number of mares that a stallion can breed each year and the syndicated values of purebred arabian stallions while she asks the court to draw a logical inference that arabian stallions could earn substantial income and or be syndicated have ownership divided for profit potential of a quite substantial nature we decline to draw such an inference on the basis of the record at hand second the horse activity has incurred years of large losses and only had a profit minimal at that in a single year petitioner has not persuaded us that the horse activity has a chance either to make a profit in the future or to recoup the losses which it has incurred to date she acknowledged during her testimony that showing horses is not a viable way to earn income and her advertising expenses for the horse activity have been minimal she also has shown kart blanche since but has never offered it for sale and sold bogaz years after first showing it while she claims that the horse activity may someday earn a speculative profit from stud breeding fees or syndication of an arabian stallion this claim is not supported by the record before us nor is this claim sufficient in this case to outweigh the absence of any meaningful profit in any year of the horse activity’s operation or for that matter any profit at all except for the year of the sale of bogaz although petitioner testified that the nonoccurrence of certain events would have resulted in her reporting a profit for some of the years of the horse activity’s operation we are unpersuaded that such would have been the case this factor favors respondent taxpayer’s financial status the fact that a taxpayer does not have substantial income or capital from sources other than an activity may indicate that the activity is engaged in for profit see sec_1_183-2 income_tax regs the fact that a taxpayer does have substantial income from sources other than an activity on the other hand may indicate that the activity is not engaged in for profit the latter is especially true where losses from the activity generate substantial tax benefits or where there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioner asserts that she is an upper middle class individual who has invested a substantial portion of her income in the horse activity for the purpose of securing a source of retirement income and that the amount of this investment is inconsistent with the pursuit of a hobby petitioner concludes that this factor weighs in her favor we disagree petitioner had a steady and substantial stream of cash income from activities other than the horse activity eg her work as a dentist and her leasing of property to giles inc her financial status allowed her to participate in the horse activity an otherwise expensive recreational activity that allowed her to enjoy her lifelong pleasure of interacting with horses while at the same time receiving a subsidy for this activity from the fisc ie petitioner used her reported losses from the horse activity to reduce significantly her taxable_income in every year but one which in turn reduced her income_tax_liability for those years contrary to petitioner’s assertion we do not believe that she engaged in the horse activity to obtain a source of retirement income in addition to the fact that she has an ira she owns valuable assets in the form of the gavilan hills property her established dental practice and the land and building on and in which her dental practice is located this factor favors respondent elements of personal pleasure the presence of personal pleasure or recreation from an activity may indicate the absence of a profit objective see id the mere fact that a taxpayer derives personal pleasure from an activity however does not necessarily mean that he or she lacks a profit objective with respect thereto a profit objective may be present in the latter case if the activity is truly engaged in for profit as evidenced by other factors 59_tc_312 petitioner asserts that the horse activity is neither recreational nor pleasurable to her because she devote sec_30 hours per week to the mundane jobs of feeding maintaining grooming and training her horses and she never rides her horses recreationally petitioner concludes that this factor overwhelmingly weighs in her favor we disagreedollar_figure first as noted above we find from a factual point of view that petitioner rides her horses recreationally and that the hours per week that she spends with her horses includes this recreational time thus even if we were to agree with petitioner that her referenced jobs were all mundane we would not agree that all of her time was spent performing these jobs see also dodge v commissioner tcmemo_1998_89 substantial time that the taxpayers spent in their horse breeding activity did not indicate a profit objective because the taxpayers who were skilled riders derived recreational benefit from the time they spent with their horses ballich v commissioner tcmemo_1978_497 substantial time that the taxpayers spent on breeding and showing their dogs indicated that the activity was a labor of love rather than an undertaking to derive profit second contrary to petitioner’s claim the record shows that during the subject years she did not perform all of the work in the horse activity petitioner deducted for those respective years expenses of dollar_figure and dollar_figure for outside services dollar_figure and dollar_figure for training dollar_figure and dollar_figure for we note at the start that we disagree with petitioner’s statements in brief that a finding of personal pleasure requires that we find evidence of parties at the falling water way property or social activities involving her horses veterinary services and dollar_figure and dollar_figure for farrier blacksmith services we also believe that it is evident that petitioner gains personal pleasure from the horse activity she testified that she was compelled to buy her first horse because she had been away from horses for awhile she also admittedly rode her horses during the relevant years in the wilds of the undeveloped and most likely scenic dollar_figure acres of the gavilan hills property to our minds such riding on that property was more conducive to pleasure than to pure training the latter of which most likely could have been done in the arena that petitioner had purchased or built approximately year before purchasing the gavilan hills property we also note that petitioner throughout her testimony repeatedly referred to her horses as her babies and opted not to dispose_of her babies even when they were aged unable to breed expensive to maintain and or unprofitabledollar_figure this factor favors respondent additional factor petitioner did not on any of her through schedules c deduct interest or taxes paid as to the falling water way property and the gavilan hills property we consider this fact for example she has kept feyras raehele at the falling water way property but has not bred it since and she has kept silent reign at that property even though she sold it to her daughter in to indicate that petitioner did not intend that either of those properties be considered part of the horse activity conclusion we conclude that petitioner did not engage in the horse activity during the subject years with a predominant primary or principal profit objective we reach this conclusion having considered the aforementioned factors all contentions presented by the parties and the unique facts and circumstances of this case all arguments made by petitioner but not discussed herein are without merit decision will be entered for respondent appendix total gross_income big_number big_number big_number big_number big_number big_number big_number big_number big_number advertising big_number big_number car truck big_number big_number parking trailering big_number big_number trailer space dues subscription sec_50 big_number freight costumes big_number big_number big_number big_number nonhealth insurance mort interest big_number nonmort interest big_number big_number big_number big_number big_number big_number repairs maint big_number big_number big_number blkt laun rep vehicles m e rent big_number other prop rent big_number big_number taxes licenses legal prof serv big_number supplie sec_896 big_number big_number big_number big_number big_number big_number big_number big_number big_number travel big_number big_number big_number big_number ded meals enter board care boarding training big_number big_number big_number big_number big_number big_number big_number big_number big_number training big_number big_number big_number big_number big_number big_number big_number big_number care provider breeding fees big_number big_number big_number feed big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number feed bedding big_number big_number big_number big_number big_number shavings big_number registration fees big_number big_number big_number big_number entry fees big_number big_number big_number big_number big_number big_number cleaning maint big_number big_number tailoring mater mare lease fee big_number big_number shoeing big_number big_number big_number big_number big_number farrier big_number big_number big_number big_number big_number big_number big_number fly control futurity sweepstakes big_number big_number horse lodging shipping awards program show fees big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number photography tack supplies big_number big_number big_number big_number big_number big_number big_number big_number big_number vet service sec_222 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number vet supplies big_number big_number licenses promotion outside services big_number big_number big_number big_number big_number misc big_number big_number big_number operating exp big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number deprec big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total exp big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number net inc loss big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number
